 

EXHIBIT 10.3

 

CITIZENS BANK OF LOGAN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Article 1:

Purpose

 

As of the Effective Date, the Bank adopts this Plan for the purposes of
providing the benefit described herein to the Participant. Participant is a
member of a select group of management employees or is a highly compensated
employee within the meaning of Title I of ERISA. The Plan is intended to be an
unfunded, nonqualified program of deferred compensation exempt from the
substantive requirements of Title I of ERISA.

 

Article 2:

Definitions

 

Whenever used in this Plan, the following words, terms and phrases shall have
the meanings given to them in this Section 2 unless another meaning is expressly
provided elsewhere in this Plan. Also, the form of any word, term or phrase
shall include all of its other forms.

 

2.1Accrued Liability Balance. The amount set forth in the “early termination”
column for any benefit payable under Section 3.1, or the “death benefit” column
for any benefit payable under Section 3.2, of the attached Exhibit A as of the
applicable determination date.

 

2.2Act. The Securities Exchange Act of 1934, as amended.

 

2.3Affiliate. Any entity that, along with the Bank, would be treated as a single
employer under Code Section 414(b) or (c).

 

2.4Bank. The Citizens Bank of Logan and its successors and assigns.

 

2.5Beneficiary. The person or persons whom the Participant has designated as set
forth in Exhibit B to receive payments pursuant to this Plan in the event of the
Participant’s death. If the Participant has not designated any Beneficiary, or
if the Participant’s designated Beneficiary does not survive the Participant,
the Participant’s estate shall be the Participant’s Beneficiary.

 

2.6Benefit. The benefit (if any) payable to the Participant and/or the
Participant’s Beneficiary pursuant to Article 3 of this Plan.

 

2.7Board. The Bank’s board of directors.

 

 

 

  

2.8Cause. For purposes of this Plan, the term “Cause” means: (a) a conviction
(treating a nolo contendere plea or a guilty plea as a conviction), indictments,
or arrest of Participant of any felony or of a misdemeanor involving fraud,
embezzlement or theft of any nature; (b) a commission of a fraud by Participant
against the Bank, Citizens Independent Bancorp Inc. (“Citizens”) or any customer
of the Bank or Citizens, a misappropriation or embezzlement of the Bank’s,
Citizens or any customer’s funds or property, or any breach of a fiduciary duty
owed to the Bank or Citizens; (c) Participant’s failure to substantially perform
his duties hereunder; (d) Participant’s failure to adhere to any written policy
of the Bank or Citizens; (e) Participant’s appropriation or attempted
appropriation of a material business opportunity of the Bank or Citizens; (f)
Participant’s breach of any terms and/or covenants contained in this Plan; (g)
Participant’s engagement in misconduct injurious to the Bank or Citizens; or (h)
if any of the Bank’s or Citizens regulators request that the Bank or Citizens
remove Participant from his duties.

 

2.9Code. The Internal Revenue Code of 1986, as amended, and any applicable
rulings and regulations issued thereunder.

 

2.10Effective Date. October 27, 2015.

 

2.11ERISA. The Employee Retirement Income Security Act of 1974, as amended, and
any applicable rulings and regulations issued thereunder.

 

2.12Participant. Daniel Fischer.

 

2.13Plan. This Citizens Bank of Logan Supplemental Executive Retirement Plan, as
it may be amended from time to time.

 

2.14Termination. The Participant’s “separation from service” from the Bank and
its Affiliates, as defined pursuant to Treasury Regulation 1.409A-1(h).

 

Article 3:

Benefit

 

3.1Benefit. Except as set forth in this Article 3, upon the Participant’s
Termination, including a Termination due to the Participant’s disability,
Participant shall be entitled to receive 120 equal monthly payments of the
Accrued Liability Balance, beginning within thirty days following the
Participant’s Termination. Notwithstanding the foregoing, to the extent that the
Participant is a “specified employee” (as that term is defined in Treasury
Regulation 1.409A-1(i)) upon the Participant’s Termination, no payments under
this Plan shall be distributed until the earlier of (a) six months following the
date on which the Participant Terminates; or (b) the Participant’s death. The
first payment to be made shall include the cumulative amount of any amounts that
could not be paid during such period.

 

3.2Forfeiture. The Participant shall forfeit the Participant’s Benefit if the
Participant: (a) is Terminated for Cause at any time; or (b) violates any of the
Participant’s obligations under any confidentiality or noncompetition agreement
between the Participant and the Bank or an Affiliate. Regardless of any other
provision of this Plan, the Participant shall forfeit any unpaid portion of the
Participant’s Benefit and the Bank shall have no further liability to the
Participant or Participant’s Beneficiary if, at any time after payment of the
Participant’s Benefit begins, the Bank learns that the Participant engaged in
conduct that: (y) would have constituted Cause had it been known before the
Participant Terminated or died; or (z) violates any of the Participant’s
obligations under any confidentiality or noncompetition agreement to which the
Participant is a Party.

 

2

 

  

3.3Effect of Death.

 

(a)If the Participant dies before benefit payments commence under Section 3.1, a
lump sum equal to the Accrued Liability Balance as of the Participant’s date of
death, offset by any benefits otherwise payable by any employee benefit program
of the Bank or an Affiliate in connection with the Participant’s death, shall be
paid to the Participant’s Beneficiary within 90 days after the Participant’s
date of death.

 

(b)If the Participant dies after benefit payments commenced under Section 3.1, a
lump sum equal to the present value of the remaining installment payments,
offset by any benefits otherwise payable by any employee benefit program of the
Bank or an Affiliate in connection with the Participant’s death, shall be paid
to the Participant’s Beneficiary within 90 days after the Participant’s death.

 

3.4Change in Control. If a Change in Control (as hereinafter defined) occurs
before benefit payments commence under Section 3.1 while the Participant is
actively employed by the Bank or an Affiliate, and the Participant is Terminated
without Cause within 2 years after such Change in Control, then the Participant
shall receive single lump sum payment equal to the amount set forth in the
“change in control” column of Exhibit A as of the applicable determination date,
paid within 30 days after the date of such Termination. Notwithstanding the
foregoing, to the extent that the Participant is a “specified employee” (as that
term is defined in Treasury Regulation 1.409A-1(i)) upon the Participant’s
Termination, no payments under this Plan shall be distributed until the earlier
of (a) six months following the date on which the Participant Terminates; or (b)
the Participant’s death.

 

For purposes of this Plan, the occurrence of a “Change in Control” shall mean
any one of the following events: (i) the acquisition of ownership of, or power
to vote, more than fifty (50) percent of the voting stock of the Bank or
Citizens or (ii) the merger of the Bank or Citizens into, or the consolidation
of the Bank or Citizens with, another corporation, or the merger of another
corporation into the Bank or Citizens, on a basis whereby less than fifty (50)
percent of the total voting power of the Bank or Citizens, as the case may be,
is held by former shareholders of Citizens or the Bank, as the case may be,
prior to such merger or consolidation.

 

Notwithstanding the foregoing, in the event that any payments pursuant to this
Plan, alone or in combination with any other compensation, is subject to the
excise tax described in Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), Section 280G of the Code and the regulations promulgated
thereunder, such payments shall be reduced to the maximum amount that may be
paid under Section 280G of the Code without being considered an excess parachute
payment subject to the excise tax imposed by Section 4999 of the Code. For
purposes of this Section, any determination that a payment is subject to Section
280G of the Code and any determination of the maximum amount that may be paid
under Section 280G of the Code shall be made in writing by the principal
certified accounting firm or other professional selected by the Bank in its sole
discretion.

 

3

 

  

Article 4:

Taxes

 

4.1Withholding for Taxes Due on Plan Payments. Regardless of any other provision
of this Plan, any payment under the Plan shall be reduced by the amount of any
federal, state and local income, wage and other taxes and charges which the Bank
is required to withhold under any applicable law or regulation from such
payment.

 

4.2Withholding for Taxes Due Before Payments Begin. The Bank shall withhold any
income, wage and other taxes imposed under any applicable law or regulation on
the Benefit before payment is made from the Participant’s other compensation. If
no other compensation is then payable to the Participant, the Participant shall
remit to the Bank an amount sufficient to satisfy the Participant’s tax
liability.

 

Article 5:

Administration

 

5.1Administration. The Board shall be responsible for the administration of the
Plan. The Board shall keep minutes of its proceedings and all data, records and
documents pertaining to the Board’s administration of the Plan.

 

5.2Authority. The Board shall administer the Plan in accordance with its terms
and shall have full discretionary authority to manage and control the operation
and administration of the Plan, including but not by way of limitation, the
following authority:

 

(a)To authorize all payments from the Plan;

 

(b)To maintain all the necessary records for the administration of the Plan;

 

(c)To interpret the provisions of the Plan and to make and publish such rules
for the regulation of the Plan as are not inconsistent with the terms thereof;

 

(d)To determine all questions arising with respect to the Plan’s operation and
its interpretations, which shall be final, binding and conclusive on all
parties; and

 

(e)To delegate, at its discretion and to the extent it considers appropriate,
the powers and duties to one or more persons of its selection and to engage
persons to advise or render assistance to the Board or any fiduciary with
respect to the Plan.

 

5.3Information to the Board. To enable the Board to perform its functions, the
Bank shall fully and timely provide information to the Board on all matters
relating to the Participant’s service, retirement, death or the cause for
Termination and such other pertinent facts as the Board may require.

 

4

 

  

5.4Expenses. All expenses pertaining to the maintenance of this Plan incurred by
the Board or its delegatees shall be borne by the Bank.

 

5.5Claims Procedure. Benefits under this Plan are payable only to the
Participant or the Participant’s Beneficiary following the Participant’s death.
In no event shall any other person or entity have any entitlement to any
benefits under this Plan. The remainder of this Section 5.5 sets forth the
claims and appeals process applicable to claims made by the Participant and the
Participant’s Beneficiary.

 

(a)The Participant or the Participant’s Beneficiary (the “claimant”) who
believes that he or she is entitled to an unpaid Plan benefit or that wishes to
resolve a dispute or disagreement which arises under, or in any way relates to,
the interpretation or construction of the Plan may file a claim with the Board.

 

(b)If the claim is wholly or partially denied, the Board shall, within a
reasonable period of time, and within 90 days of the receipt of such claim
provide the claimant with written notice of the denial setting forth in a manner
calculated to be understood by the claimant:

 

(i)The specific reason or reasons for which the claim was denied;

 

(ii)Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Board relied to deny the claim;

 

(iii)A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary; and

 

(iv)An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination upon
review.

 

If special circumstances require the extension of the 90 day period described
above, the claimant shall be notified before the end of the initial period of
the circumstances requiring the extension and the date by which the Board
expects to reach a decision. Any extension for deciding a claim shall not be for
more than an additional 90 day period.

 

(c)If a claim has been wholly or partially denied, the affected claimant, or
such claimant’s authorized representative, may:

 

5

 

  

(i)Request that the Board reconsider its initial denial by filing a written
appeal within 60 days after receiving written notice that all or part of the
initial claim was denied;

 

(ii)Review pertinent documents and other material upon which the Administrator
relied when denying the initial claim; and

 

(iii)Submit a written description of the reasons for which the claimant
disagrees with the Board’s initial adverse decision.

 

An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Board. The Board is solely responsible for reviewing all benefit claims and
appeals and taking all appropriate steps to implement its decision.

 

The Board’s decision on review shall be sent to the claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Administrator relied to deny the appeal. The Board shall consider all
information submitted by the claimant, regardless of whether the information was
part of the original claim. The decision shall also include a statement of the
claimant’s right to bring an action under ERISA Section 502(a).

 

The Board’s decision on review shall be made not later than 60 days after its
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. This notice to the claimant shall indicate the special circumstances
requiring the extension and the date by which the review official expects to
render a decision and shall be provided to the claimant prior to the expiration
of the initial 60 day period.

 

To the extent permitted by law, the initial decision of the Board (if no review
is properly requested) or the decision of the Board on review, as the case may
be, shall be final and binding on all parties. No legal action for benefits
under the Plan shall be brought unless and until the claimant has exhausted such
claimant’s remedies under this Section 8.

 

5.6Recusal. To the extent that the Participant is a member of the Board, the
Participant shall not be entitled to participate in any decision related to such
Participant’s interests in the Plan.

 

6

 

  

Article 6:

Amendment and Termination

 

6.1Amendment. The Bank has the right to modify, alter or amend the Plan, in
whole or in part at any time. No amendment to the Plan shall reduce the
Participant’s Benefit. Notwithstanding anything to the contrary in this Plan,
each Participant agrees without further consideration to any amendments
necessary to avoid penalties under Code Section 409A.

 

6.2Termination. The Plan may be wholly discontinued or terminated at any time by
action of the Bank. Except to the extent permitted under Code Section 409A,
termination of the Plan shall not accelerate the payment of Benefits, which
shall be distributed on the date(s) that payment otherwise would have been made
had the Plan not been terminated.

 

6.3Successor Corporation. If the Bank dissolves, reorganizes, merges into or
consolidates with another entity, provision may be made by which the successor
shall continue the Plan, in which case the successor shall be substituted for
the Bank under the terms and provisions of this Plan. The substitution of the
successor for the Bank shall constitute an assumption by the successor of all
Plan liabilities and the successor shall have all of the powers, duties and
responsibilities of the Bank under the Plan.

 

Article 7:

Funding

 

This Plan constitutes an unfunded, unsecured promise by the Bank to pay only
those benefits that are accrued by Participant under the terms of the Plan.
Neither the Bank nor any Affiliate is required to segregate any assets into a
fund established exclusively to pay benefits. The Participant and the
Participant’s Beneficiary have only the rights of a general unsecured creditor
and do not have any interest in or right to any specific asset of the Bank or
any Affiliate. Nothing in this Plan constitutes a guaranty by the Bank, any
Affiliate or any other entity or person that the assets of the Bank or any other
entity shall be sufficient to make payment.

 

If the Bank determines in its sole discretion to purchase one or more life or
annuity insurance policies referable to the life of the Participant, neither the
Participant nor the Participant’s Beneficiary shall have any legal or equitable
ownership interest in, or lien on, such policy(ies) or any other specific
funding or any other investment or to any asset of the Bank. If the Bank, in its
sole discretion, elects to invest in one or more life insurance or annuity
policies on the life of the Participant, the Participant shall assist the Bank,
from time to time, promptly upon the request of the Bank, in obtaining such
insurance policy(ies) by supplying any information necessary to obtain such
policy(ies) as well as submitting to any physical examinations required
therefor.

 

7

 

  

Article 8:

Miscellaneous

 

8.1No Contract of Employment. The adoption and maintenance of this Plan shall
not be deemed to constitute a contract of employment or otherwise between the
Bank and the Participant or other person, and shall not be a consideration for
or an inducement or condition of any employment. Nothing contained herein shall
be deemed to give to the Participant or other person the right to be retained in
the service of the Bank or to interfere with the right of the Bank (which right
is expressly reserved) to discharge, with or without Cause, the Participant or
other person at any time without any liability for any claim either against the
Plan (except to the extent provided herein) or against the Bank.

 

8.2No Alienation. None of the benefits, payments, proceeds, claims or rights of
the Participant or the Participant’s Beneficiary hereunder shall be subject to
any claims of any creditor or to attachment or garnishment or other legal
process by any creditor, nor shall any such Participant have any right to
alienate, anticipate, commute, pledge, encumber or assign any claim or right
hereunder or any of the benefits or payments or proceeds which he may expect to
receive, contingent or otherwise, under the provisions hereof. In the event any
person attempts to take any action contrary to the provisions of this Section
8.2, (a) such action shall be null and void and of no effect whatsoever; (b) the
Bank and the Board may disregard such action and shall not be in any manner
bound thereby; and (c) the Bank and the Board shall suffer no liability by
reason thereof. If any Participant or other person attempts to take any action
contrary to this Section 8.2, the Bank and the Board shall be reimbursed and
indemnified on demand out of the interest of such Participant in the Plan for
any loss, cost or expense incurred as a result of disregarding or of acting in
disregard of such action.

 

8.3Applicable Law. This Plan shall be construed, administered and governed in
all respects under and by the laws of the State of Ohio (applied without regard
to any conflicts of laws principles), except to the extent that such laws are
preempted by applicable federal law.

 

8.4Lost Participant and/or Beneficiary. The Participant and the Participant’s
Beneficiary shall have the obligation to keep the Administrator informed of
their current address until such time as all benefits due have been paid. Under
no circumstances shall any amount under this Plan escheat to any governmental
authority.

 

8.5Headings. Headings and subheadings in this agreement are inserted for
convenience of reference only. They constitute no part of the Plan.

 

8.6Limitations on Payment. If, in the judgment of the Board, the Participant or
the Participant’s Beneficiary is legally, physically or mentally incapable of
personally receiving and executing a receipt for any distribution or payment due
him or her under the Plan, the distribution or payment may be made to the
person’s guardian or other legal representative (or, if none is known, to any
other person or institution who has custody of the person), and that
distribution or payment shall constitute a full discharge of any obligation with
respect to the amount paid or distributed.

 

8.7Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan shall be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination shall not affect the legality or validity of the remaining parts
of this Plan.

 

8

 

  

8.8Coordination with Other Plans. The right of the Participant to benefits
accrued or payable under this Plan shall be determined solely by reference to
the terms of this document and shall be unaffected by any other document or
agreement between Participant and the Bank.

 

8.9Code Section 409A. It is intended that this Plan comply with Code Section
409A, and, to the maximum extent permitted by law, this Plan shall be
interpreted, administered and operated in good faith accordingly. Nothing herein
shall be construed as an entitlement to or guarantee of any particular tax
treatment to the Participant. The Bank may accelerate the time or schedule of a
payment to the Participant to pay an amount the Participant includes in income
as a result of the Plan failing to meet the requirements of Code Section 409A.
Such payment shall not exceed the amount required to be included in income as a
result of the failure to comply with Code Section 409A.

 

8.10Entire Agreement. This Plan (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.

 

8.11Notice. Any notice to be delivered under this Plan shall be given in writing
and delivered by hand, or by first class, certified or registered mail, postage
prepaid, addressed to the Bank or the Participant, as applicable, at the address
for such party set forth below or such other address designated by notice.

 

The Bank: The Citizen’s Bank of Logan     /s/ Donald P. Wood     Chairman of the
Board  10/29/2015   Attn:
                                                                     The
Participant: /s/ Daniel C. Fischer     Daniel C. Fischer  

 

9

 

 

Exhibit A

 



DOB: _____________

Plan Anniversary Date: 12/31/2015

Retirement Age: 65

Payments: Monthly Installments

  

Early Termination

 

Monthly Installment

Payable Immediately

  

Death Benefit

 

Lump Sum

Payable Immediately

  

Change of Control

 

Lump Sum

Payable Immediately

 

Period

Ending

Dec. of

   Age  

Full

Monthly

Benefits

  

End of
Year

Accrual

Balance

   Vesting   Based on
Accrual   Based on Accrual
(offset by other benefits)   Vesting   Based On
Accrual          (1)   (2)   (3)   (4)   (5)   (6)   (7)                     
                2015    55   $208.33   $25,000.00    20%  $41.67   $5,000.00  
 100%  $25,000.00   2016    56   $416.67   $50,000.00    40%  $166.67  
$20,000.00    100%  $50,000.00   2017    57   $625.00   $75,000.00    60% 
$375.00   $45,000.00    100%  $75,000.00   2018    58   $833.33   $100,000.00  
 80%  $666.66   $80,000.00    100%  $100,000.00   2019    59   $1,041.67  
$125,000.00    100%  $1,041.67   $125,000.00    100%  $125,000.00   2020    60  
$1,250.00   $150,000.00    100%  $1,250.00   $150,000.00    100%  $150,000.00 
 2021    61   $1,458.33   $175,000.00    100%  $1,458.33   $175,000.00    100% 
$175,000.00   2022    62   $1,666.67   $200,000.00    100%  $1,666.67  
$200,000.00    100%  $200,000.00   2023    63   $1,875.00   $225,000.00    100% 
$1,875.00   $225,000.00    100%  $225,000.00   2024    64   $2,083.33  
$250,000.00    100%  $2,083.33   $250,000.00    100%  $250,000.00   2025    65  
$2,291.67   $275,000.00    100%  $2,291.67   $275,000.00    100%  $275,000.00 

 

10

 

 

Exhibit B

 

CITIZENS BANK OF LOGAN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the Citizens Bank of Logan Supplemental Executive
Retirement Plan dated ________________, 2015 (“Plan”), I, Daniel Charles Fischer
(print Participant’s name), hereby designate the following beneficiary(ies) to
receive payments which may be due under such Plan after my death:

 

Primary Beneficiary:                   Name   Address   Relationship          
Name   Address   Relationship           Contingent Beneficiary(ies):            
                Name   Address   Relationship           Name   Address  
Relationship

 

The primary beneficiary named above shall be the Beneficiary defined in the Plan
if he or she is living at the time a payment thereunder becomes due and payable,
and the contingent beneficiary named above shall be the designated beneficiary
referred to in the Plan only if he or she is living at the time a payment
becomes payable and the primary beneficiary is not then living.

 

This designation hereby revokes any prior designation which may have been in
effect.

 

  Date:           Signature:           Print Name: Daniel C. Fischer

 

11

 